DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 20-22 in the reply filed on 26 March 2021 is acknowledged.
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 March 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
“means for tuning” in claim 22 include a shim system (see paragraphs [0016] and [0091], as well as other functionally equivalent means

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 requires that the “pore size” of the membrane is less than 10 nanometers.  However, it is unclear if “pore size” relates to the height of the pore, the diameter of the pore, or some other dimension. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Futami (US 20060281168) in view of Palsson (US 5534423).
	With respect to claim 1, Futami discloses a viral transduction and/or electroporation system comprising a membrane (Figure 28:58), electroporation electrodes (Figure 28:64,65) and an electrical voltage source (Figure 28:54) for establishing an electrical field at the membrane and between the electrodes.  At least one side of the membrane is loaded with cells, viruses for transduction and cargo for electroporation.  This is described in at least paragraphs [0082]-[0098] and [0160]-[0165].  Futami teaches that cells, viruses and cargo are introduced into the system by passing fluid through inlets (Figure 28:69) and outlets (Figure 28:70).  However, it is 
	Palsson discloses a device for treating and analyzing cells comprising a membrane (see Figs. 1-5).  Fluid is passed through the membrane in order to colocalize cells, virsuses and/or cargo against the membrane.  This can be accomplished using convective flow (Figure 1), gravity (Figure 2), positive pressure (Figures 3 and 4) and negative pressure (Figure 5).
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Futami device is operated in such a way that fluid flowing through the membrane colocalizes cells, viruses and cargo against the membrane.  Palsson teaches that immobilizing cells on a membrane is useful because transfection is improved when cells are stationary targets and the vectors are caused to move in a specific direction (“This invention overcomes the diffusion-imposed limit on the rate and number of contacts between vectors and target cells by causing the vectors to move towards stationary target cells in an apparatus containing them, that is, by imparting a directed, biased or non-random motion to the vectors in the direction of the target cells. As a result of moving the vectors towards cells, they acquire a positive net velocity in the direction of the target cells in contrast to the zero net velocity of the vectors in solution due to Brownian motion”).  It is prima facie obvious to apply a known technique (here, providing flow through a membrane that colocalizes cells) to a known device ready for improvement to yield predictable results.  See MPEP 2143.
	In the alternative, the Futami device without any modification is fully capable of performing the claimed intended use – i.e. “fluid flowing through the membrane is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The Futami device includes all of the claimed structural features, and therefore a presumption exists that it is capable of being used in the manner claimed.

	With respect to claim 2, Futami and Palsson disclose the combination as described above.  Futami additionally shows in at least Fig. 28 that the first and second electrodes 64, 65 are configured as first and second housing plates that define, respectively, a first chamber 61 on a first side of the membrane 58 and a second chamber 61 on a second side of the membrane.

	With respect to claims 3-5 and 21, Futami and Palsson disclose the combination as described above.  From at least Fig. 28, it is apparent that the Futami membrane 58 is disposed between two separate cavities 61.  Futami and Palsson each teach transfection systems, and one of ordinary skill would have recognized that reservoirs for supplying buffer, viruses and cells would be required.  

	With respect to claims 6, 7 and 22, Futami and Palsson disclose the combination as described above.  From at least Fig. 28, it is apparent that the Futami membrane 58 is disposed between two separate cavities 61.  As previously discussed, Palsson 

	With respect to claim 8, Futami and Palsson disclose the combination as described above.  Futami teaches in at least paragraph [0114] that a dielectrophoretic force is applied to cells to draw them toward the membrane.  Palsson similarly teaches in at least column 2, lines 10-22 that at least two electrophoresis electrodes are used to move viruses/cargo towards cells that have been immobilized on the membrane.  See also Fig. 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Futami (US 20060281168) in view of Palsson (US 5534423) as applied to claim 1, and further in view of Park (US 20130295601).
	Futami and Palsson disclose the combination as described above, however do not appear to teach membrane pore diameters of less than 10 nm.
	Park discloses a cell treatment system comprising a first housing plate (Figure 3:60) and a second housing plate (Figure 3:30) that define a first chamber (Figure 3:61) and a second chamber (Figure 3:32).  A nano-porous membrane (Figure 3:70) is disposed between the chambers.  This is described in at least paragraph [0042].  At least provisional claim 13 states that the membrane is characterized by pores with an effective diameter as small as 10 nm.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Futami (US 20060281168) in view of Palsson (US 5534423) as applied to claim 1, and further in view of Ragsdale (US 20090269851).
	Futami and Palsson disclose the combination as described above, however do not expressly state that the membrane is supported by a mesh.
	Ragsdale discloses an electroporation system comprising a surface (Figure 1A:13) that supports adherent cells.  The support surface includes a membrane that is stabilized using a rigid screen/mesh.  This is taught in at least paragraph [0029] (“The disk surface can be fabricated of any material that is capable of serving as an immobilizing support for the cells…Microporous membranes used in membrane-based cell culture can also be used. Examples are membranes of hydrophilic poly(tetrafluoroethylene), cellulose esters, polycarbonate, and polyethylene 
	Before the effective filing date of the claimed invention, it would have been obvious to support the Futami membrane against the flow of fluid using a rigid mesh/screen.  The Futami membrane is very thin and fragile, and those of ordinary skill would have recognized the need to support it using a rigid mesh, especially when placed under high fluid flow and/or pressure conditions.  Ragsdale teaches that it is known in the art to hold a membrane in place during electroporation when cells are being colocalized on the membrane.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Futami (US 20060281168) in view of Robitzki (US 20090247898).
	Futami discloses a viral transduction and/or electroporation system comprising a membrane (Figure 28:58), electroporation electrodes (Figure 28:64,65) and an electrical voltage source (Figure 28:54) for establishing an electrical field at the membrane and between the electrodes.  At least one side of the membrane is loaded with cells, viruses for transduction and cargo for electroporation.  This is described in at least paragraphs [0082]-[0098] and [0160]-[0165].  Futami teaches that cells, viruses and cargo are introduced into the system by passing fluid through inlets (Figure 28:69) and outlets (Figure 28:70).  Futami, however, does not teach that a means for tuning is used to adjust the distance between the electrodes and the membrane.
	Robitzki discloses a system for handling and evaluating cells.  The system includes a membrane (Figure 4:20) separating two cavities.  An upper cavity includes 
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Futami device with a means for tuning the distance between the electrodes and the membranes.  Robitzki states that the distance an object is positioned apart from an electrode will affect the intensity and strength of the applied electrical field, and that an electrode can be moved automatically or manually to avoid cell damage.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/026,709 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of copending Application No. 16/026,709 include similar limitations relating to a transduction/electroporation system comprising a membrane, at least two electrodes and a membrane.  The claims of copending Application No. 16/026,709 state that the membrane is positioned between first and second chambers.  The claims of copending Application No. 16/026,709 further describe how cells and biomolecules are positioned and trapped on the membrane by manipulating fluid flow conditions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,214,750.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,214,750 include similar limitations relating to a transduction/electroporation system comprising a membrane, at least two electrodes and a membrane.  The claims of U.S. Pat. No. 10,214,750 state that the membrane is positioned between first and second chambers.  The claims of U.S. Pat. No. 10,214,750 further describe how cells and biomolecules are positioned and trapped on the membrane by manipulating fluid flow conditions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Joo (US 20130089931) and Jaroszeski (US 20030141294) references teach the state of the art regarding electroporation systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799